 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Campbell submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to abolish the Committee on Appropriations. 
 
 
That rule X of the Rules of the House of Representatives is amended as follows: 
(1) 
(A)In clause 1, strike paragraph (b) (relating to the Committee on Appropriations) and redesignate paragraphs (c) through (t) as paragraphs (b) through (s), respectively. 
(B)In clause 1(i)(1) (as redesignated), strike (except for the Committee on Appropriations).  
(2)In clause 2(b)(1), strike (other than the Committee on Appropriations). 
(3)In clause 3, strike paragraph (a) and redesignate paragraphs (b) through (m) as paragraphs (a) through (l), respectively. 
(4)In clause 4, strike paragraph (a) and redesignate paragraphs (b) through (f) as paragraphs (a) through (e), respectively. 
(5) 
(A)In clause 5(a)(2)(A)(i), strike five from the Committee on Appropriations,. 
(B)In clause 5(d)(2), strike the second sentence. 
(6)In clause 6(a), strike (other than the Committee on Appropriations). 
(7) 
(A)In clause 9(b)(2)(B), strike other than the Committee on Appropriations.  
(B)In clause 9, strike paragraph (d) and redesignate paragraphs (e) through (i) as paragraphs (d) through (h), respectively. 
(8)In clause 11(a)(1), strike subdivision (A) and redesignate subdivisions (B) through (D) as subdivisions (A) through (C), respectively. 
2.Rule XI of the Rules of the House of Representatives is amended as follows: 
(1) 
(A)In clause 2(g)(2)(D), strike the Committee on Appropriations, and strike the comma after Services. 
(B)In clause 2(g), strike subparagraph (6). 
(2) In clause 2(h)(3), strike other than the Committee on Appropriations, and strike the comma after Budget. 
3.Rule XIII of the Rules of the House of Representatives is amended as follows: 
(1)In clause 3(d)(3)(B), strike the Committee on Appropriations,. 
(2) 
(A)In clause 3(f), strike paragraph (1) and strike (2). 
(B)In clause 3(f) (as amended), strike (A) and insert (1), strike (B) and insert (2), and strike the Committee on Appropriations reports a bill or joint resolution including matter specified in clause 1(b)(2) or (3) of rule X and insert any committee reports a bill or joint resolution rescinding appropriations contained in appropriation Acts or transfers unexpended balances. 
(3)In clause 4(c), strike the Committee on Appropriations both places it appears and in the first place insert any committee and in the second place insert that committee. 
(4)In clause 5(a)(1), strike The Committee on Appropriations and insert Any committee. 
4.Clause 2 of rule XXI of the Rules of the House of Representatives is amended by striking paragraphs (a), (b), (c), and (e), and by redesignating paragraph (d) as paragraph (a) and paragraph (f) as paragraph (b). 
 
